DicKInson, J.
Batehelder and Buekham,' being the owners of nearly 60 tracts of land in the town of Edna, in Otter Tail county,, interposed an answer in these proceedings for the recovery of a tax judgment against such lands, and upon their answer the matter was tried in accordance with the statute in the district court. The decision was against' the parties thus answering, who may be designated the defendants, and at their request the matter was certified to this: court for review. Briefly stated, the defence shown or offered to be-shown was as follows: It was proved beyond dispute (as the court finds) that the lands in question were unimproved, situate remote from roads, and the highest cash value of any of them did not exceed $2.75 per acre. The average valuation of lands in the whole township, including improved lands, as assessed in these tax proceedings, did not exceed $4.44 per acre, while the lands in question of these-defendants were assessed at the average value of $4.07 per acre. The-defendants offered to prove “that lands other than those of the defendants in said town, both improved and unimproved, and the structures, were assessed at less than one-half their cash value.” This-proof was excluded. They also offered to show that they, being nonresidents of the county, duly petitioned the county board of equalization for a reduction of the assessed valuation of their lands, which, proof was also excluded. The answer, setting forth substantially the-facts above indicated, further alleged that the taxes sought to be enforced were “pa'rtially, unfairly, and unequally assessed.”
As we understand from the note, of the learned judge appended to-his decision, it was considered that only when there has been an omission of some of the proceedings prescribed by statute, which omission has resulted in prejudice to the defendant, can such a de-fence be made by answer as these defendants sought to present; and that, in the absence of any such omission, the land-owner is concluded by the action of the board of equalization. We think that *514the statute is more liberal than this in respect to the making of de-fences in the tax proceeding wherein judgment is sought to be recovered. Section 75, c. 11, Gen. St. 1878, gives the right, in general and unrestricted terms, to persons interested in the land, to file an answer setting forth their defence or objection to the tax for which judgment against the land is sought. Section 79 is as follows:
“If all the provisions of law in relation to the assessment and levy of taxes shall have been complied with, of which the list so filed with the clerk shall be prima facie evidence, then judgment shall be rendered for such taxes and the penalties and costs. But no omission of any of the things by law provided in relation to such assessments and levy, or of anything required by any officer or officers to be done prior to the filing of the list with the clerk, shall be' a defence or objection to the taxes appearing upon any piece or parcel of land, unless it be also made to appear to the court that such omission has resulted to the prejudice of the party objecting, and that the taxes against such piece or parcel of land have been partially, unfairly, or unequally assessed; and in such case, but no other, the court may reduce the amount of taxes upon such piece or parcel, and give judgment accordingly. It shall always be a defence in such proceedings, when made to appear by answer and proofs, that the taxes have been paid, or that the property is not subject to taxation.”
Except as to the matters of exemption and payment specified in the last sentence of this section, it is noticeable that the statute does not affirmatively and specifically state the nature of the de-fences which may be made, unless it be in the language that “in such case, but no other, the court may reduce the amount of taxes,” etc. As has been indicated in our former decisions, we are of the opinion that the statute was not intended to precisely define and limit the defences which may be made. County of Redwood v. Winona & St. Peter Land Co., 40 Minn. 512, (41 N. W. Rep. 465, and 42 N. W. Rep. 473.) There can be no question as to the meaning and effect of the negative provision that no omission of •what the law requires to be done shall be a defence, unless it be •shown that prejudice has resulted therefrom to the party objecting, and that the taxes have been partially, unfairly, or unequally *515assessed. Then, following the semicolon, is the other member of the sentence, “and in such case, but no other, the court may reduce the amount of taxes,” etc. This is to be read in intimate connection with the preceding part of the same sentence, and as referring to eases of omission of some prescribed proceeding. The meaning and effect of the whole sentence is that no mere omission of statutory requirements shall constitute a defence, unless it be shown that it resulted to the prejudice of the party objecting, ■ancl that the taxes against which he seeks to defend have been partially, unfairly, or unequally assessed, in which case, but not otherwise, the court may reduce the amount of taxes upon such piece or parcel of land, and give judgment accordingly. We see no sufficient reason for the conclusion that it was intended to restrict the right of defence to cases in which there has been some omission of the statutory requirements. To so construe the law would subordinate essential, substantial things to those of less importance, and make the right of defence against the gravest wrongs to wholly depend upon the fact as to whether there had been some omission in the statutory proceedings. For instance, if the assessor fails to take the oath required by law, and then fraudulently and intentionally assesses particular property at twice its actual value, the owner would have the right to show such facts in defence, if the proper board of equalization should refuse relief. But must the statute be 'so construed that, if the assessor has done the same thing after having taken the oath required of him, no defence to the intentionally wrongful assessment can be made? Such a construction is not necessary.' We have no doubt that such a case would constitute a defence to the' taxes, in part, irrespective of the fact as to whether there had been any omission of the statutory-requirements.
But while a defence may be made to the assessment under some' circumstances, as in the case above suggested, yet from the very nature of the subject it must be considered that the mere fact that the assessment is too large cannot be allowed as a defence. From necessity, tax proceedings are and must be in a great degree summary. It would be practically impossible for our courts of general jurisdiction to determine, in the manner in which property-rights are ordi*516narily determined, the amount which each subject of the government should contribute towards its support, or even hear and redress all the grievances which may result from erroneous estimates of value by assessors and boards of equalization. Nor is there anything in the statute justifying the conclusion that such an extraordinary and impracticable procedure was intended. Ordinarily the citizen is concluded by the action of the officers upon whom the duty of assessment rests, if they act in conformity with the statute; and, notwithstanding the peculiar features of our tax law, providing for the rendition of a judgment in the tax proceedings, and giving the right to defend before the property-owner is concluded by such judgment, it must still be considered that under ordinary circumstances the assessment of value, as determined by the assessor and the proper board of equalization, is final. It cannot have been the purpose of the law that the honest exercise of their judgment, unaffected by any extraordinary mistake, should be subject to review and reversal by the courts; or that a trial in court should be allowed- in the case of every property-owner who might consider that the taxing officers had-erred in their estimate of the value of his property. But the law contemplates, as a necessary, indispensable step in the process of taxation, the honest exercise of the judgment of such officers, to the end that all taxable property may be assessed at its actual value, and so equality of taxation secured, so far as is reasonably practicable. If this requirement may be disregarded, and the mere will, prejudice, favor, or self-interest of the assessor, and not the certain and uniform rule prescribed by the statute, is to be allowed to control his action, the people would be subject to the grossest wrong, and the constitutional and statutory rule of equality in taxation would be of little avail. It may safely be concluded that under this law, recognizing the right to defend in respect to taxes “partially, unfairly, or unequally assessed,” it was contemplated that a property-owner might show in defence or in reduction of the tax charged upon his property, that the requirement of a bona fide assessment had been intentionally disregarded by the taxing officers, to the prejudice of such land-owner. .We go further, and hold, as was considered in respect to special assessments under a city charter in *517State v. Board of Public Works of St. Paul, 27 Minn. 442, (8 N. W. Rep. 161,) and State v. District Court of Ramsey Co., 29 Minn. 62, (11 N. W. Rep. 133,) that, even though no intentional fraud be proved, it may be shown in defence that the error in the assessment was so gross that it cannot be accounted for upon any ground of mere misjudgment of value, but must have resulted, if not from fraud, from what in the case first cited' above was called a “demonstrable mistake of fact. ” By proof of this nature it would be possible to show very clearly that there had really been no assessment of the property in question, and that the valuation on the assessment-roll did. not express any estimate or opinion of the assessor as to the value of the property.
Applying to this case the conclusions above expressed as to the effect of the statute, we think that the court erred in rejecting the evidence offered by the defendants. The answer is deemed sufficient to admit the proof offered. The statute (section 75) only requires that the answer set forth the facts constituting the defence or objection to the tax. It is alleged that the taxes in question were partially, unfairly, and unequally assessed; the extent of such.inequality in comparison with the other lands in the town being stated. We understand the offer to show that lands other than those of the defendants were assessed at less than one-half their value referred to other lands generally, and not to a few particular tracts. It will be seen, then, that the case sought to be shown was, in brief, that while the lands in general in the township were assessed at less than one-half their value, the unimproved lands of these defendants were assessed at nearly 50 per cent, above their value. Such proof should be considered, too, in connection with the circumstances that this inequality was not with respect to a single tract of land, which might more readily be accounted for on the ground of error of judgment, but to nearly 60 different tracts owned by these non-resident defendants. Such facts being shown, it'would be difficult, in the absence of opposing proof or explanation, to escape the conclusion that the assessment had been intentionally made without regard to the requirements of the law, and upon a basis of systematic inequality.
*518For the reasons above stated we are of the opinion that a new trial must be granted to the defendants, and it is so ordered, the order for judgment being reversed.